NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


KENNETH B. LAVARRE, DOC #540547,         )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-1602
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 22, 2019.

Appeal from the Circuit Court for
Hillsborough County; Laura E. Ward,
Judge.

Kenneth B. LaVarre, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.